Case 1:19-cv-05275-AMD-CLP Document 19 Filed 10/23/20 Page 1 of 2 PageID #: 227




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------   X
                                                                   :
 ADMIRAL INSURANCE COMPANY,
                                                                   :
                                         Plaintiff,
                                                                   ORDER
                                                                   :     ADOPTING REPORT AND
                                                                   RECOMMENDATION
                              - against -                          :
                                                                   19-CV-5275
                                                                   :          (AMD) (CLP)
 PI DELTA PSI FRATERNITY INC., et al.,
                                                                   :
                                          Defendants.
                                                                   :

 ---------------------------------------------------------------   :
                                                                   X
                                                                   :
 ANN M. DONNELLY, United States District Judge:                    :
          On September 16, 2019, the plaintiff, an insurance provider, brought this action against

 the defendants—Pi Delta Psi Fraternity Inc., Andy Meng, Qing Yuan Deng, Xiu Fen Liu, and the
                                                       :
 Estate of Chun Hsien Deng—seeking a declaratory judgment
                                                       :    that it does not owe a duty to

 defend or indemnify the defendants for claims relating to:Mr. Deng’s death. (ECF Nos. 1, 10.)
                                                             :
         In February of 2020, the plaintiff reported that the parties had reached a settlement in
                                                             :
 principle, but did not respond to Chief Magistrate Judge Cheryl Pollak’s subsequent orders
                                                             :
                                                              : of discontinuance, or to the Court’s
 directing the parties to submit a status report or stipulation

 efforts to contact the parties by telephone. (ECF No. 15.) On June 23, 2020, Judge Pollak

 directed the parties to submit a status report or stipulation of discontinuance by June 23, 2020,

 and that “[i]f no such report is received, this Court will recommend that the case be dismissed for

 lack of prosecution.” (ECF No. 17). Neither party has responded to these orders or contacted

 the Court. On August 5, 2020, Judge Pollak recommended in a comprehensive report and

 recommendation that the case be dismissed for failure to prosecute. (ECF No. 18.) No




                                                           1
Case 1:19-cv-05275-AMD-CLP Document 19 Filed 10/23/20 Page 2 of 2 PageID #: 228




 objections have been filed to the report and recommendation, and the time for doing so has

 passed.

           A district court “may accept, reject, or modify, in whole or in part, the findings or

 recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). To accept those

 portions of the report and recommendation to which no timely objection has been made, “a

 district court need only satisfy itself that there is no clear error on the face of the record.” Jarvis

 v. N. Am. Globex Fund L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (quotation marks

 omitted).

           I have carefully reviewed Judge Pollak’s thoughtful report and recommendation and find

 no error. Accordingly, I adopt the report and recommendation in its entirety and order that the

 complaint be dismissed without prejudice.



 SO ORDERED.
                                                           s/Ann M. Donnelly
                                                         ___________________________
                                                         Ann M. Donnelly
                                                         United States District Judge

 Dated: Brooklyn, New York
        October 23, 2020




                                                     2
